Wikslow, C. J.
This is an action for personal injuries resulting from negligence. A general demurrer to tbe complaint baying been overruled, tbe defendant appeals. Tbe complaint in brief charges that, while tbe plaintiff was riding in a hired carriage upon a country highway with several other people, an automobile driven by the defendant came up behind the carriage, and the driver of the carriage turned out to the extreme right side of the road and stopped in order that the automobile might pass by; that, although there was ample room to pass, the defendant, in attempting to pass, negligently and carelessly steered the automobile directly into the horses attached to the carriage, with such force that the horses were thrown or pushed off from the road, pulling the carriage with them with such force and violence that the plaintiff and .the other occupants of the carriage received “a severe fright and shock; that due to such fright and shock, as aforesaid caused by the negligence of the defendant, the sjaid plaintiff suffered injury to her body; that at the time she was pregnant, and as a result of said fright and shock there resulted a miscarriage,” causing severe pain and suffering, and resulting in permanent injury to her health.
It is plain from the language of the complaint that this is an action to recover damages for physical injuries, namely, the miscarriage and its subsequent consequences, and is not an action to recover damages for mere mental anguish, which is not preceded by or accompanied with some physical injury. Hence the doctrine that there can be no recovery in this latter ■class of cases, first announced in Summerfield v. W. U. Tel. Co. 87 Wis. 1, 57 N. W. 973, and affirmed in Gatzow v. Buening, 106 Wis. 1, 20, 81 N. W. 1003, and subsequent eases, is not at all involved nor affected by anything which may be said in this case.
The word “shock” has a number of meanings. It may mean the collision or concussion of two physical bodies striking together, or it may mean simply a surprised or disgusted state of the emotions which momentarily disappears. In the *148present case perhaps it might properly be construed as meaning a physical jolt given to the person of the plaintiff as the carriage wTas suddenly pulled or pushed off from the highway. From the allegations of the complaint it seems well-nigh certain that there must have been some jolt of this kind. However, it seems evident to us that the pleader did not use the term as meaning external violence or physical inconvenience, but rather in its pathological sense, meaning an abnormal condition, either of mind or of body, or of both mind and body, resulting from the imminent apparent danger of injury or death, which suddenly flashed upon the vision of the plaintiff. The Century Dictionary defines “shock” used pathologically as follows:
“A condition of profound prostration of voluntary and involuntary functions, of acute onset, caused by trauma, surgical operation, or excessive sudden emotional disturbance (mental shock).”'
Whether a condition of profound prostration of both voluntary and involuntary functions of the body be not as truly a physical injury when produced by violent emotional disturbance as when produced by bodily violence would perhaps be an interesting question, but we do not find it necessary to consider it.
It is charged that the shock was directly caused by the defendant’s negligent act, and that the miscarriage was directly caused by the shock. Now, if the shock can legally operate as the connecting link between the defendant’s negligent act and the plaintiff’s miscarriage, so that the negligence was truly the cause which operated first and set in motion the train of events which ended in the miscarriage as the natural and probable result, then it does not become necessary to- decide whether “shock” as here used is a physical or mental disturbance, or whether, as seems more reasonable, it partakes of both. This court in a number of cases seems to have settled this question in the affirmative, though without extended discussion of this phase of the question. These cases are Oliver *149v. La Valle, 36 Wis. 592; Stutz v. C. & N. W. R. Co. 73 Wis. 147, 40 N. W. 653; McKeon v. C., M. & St. P. R. Co. 94 Wis. 477, 69 N. W. 175 ; Morey v. Lake Superior T. & T. Co. 125 Wis. 148, 103 N. W. 271. In none of these cases did the negligent act of tbe defendant, wbicb was relied on as tbe proximate canse of tbe subsequent physical injuries, consist of ■a physical violence or hostile contact, but only consisted of a negligent or wrongful act which produced extreme fright or shock, from which extreme fright or shock physical injuries naturally resulted; but in all of the cases the chain of causation was held to be complete in case the jury found that the defendant should have anticipated that an injury to another might follow as the natural and probable result of his negligent act. It is true that there is a conflict in the authorities upon this question, but we think the better reason supports the rule which this court has consistently followed. Purcell v. St Paul City R. Co. 48 Minn. 134, 50 N. W. 1034; Sanderson v. N. P. R. Co. 88 Minn. 162, 92 N. W. 542; Gulf, C. & S. F. R. Co. v. Hayter, 93 Tex. 239, 54 S. W. 944; Sloane v. S. C. R. Co. 111 Cal. 668, 44 Pac. 320; Mack v. S. B. R. Co. 52 S. C. 323, 29 S. E. 905; Bell v. G. N. R. Co. 26 L. R. (Ir.) 428; Dulieu v. White, [1901] 2 K. B. 669; Fitzpatrick v. G. W. R. Co. 12 U. C. Q. B. 645. Contra: Victorian Railways Comm'rs v. Coultas, L. R. 13 App. Cas. 222; Mitchell v. Rochester R. Co. 151 N. Y. 107, 45 N. E. 354; Ewing v. P., C. & St. L. R. Co. 147 Pa. St. 40, 23 Atl. 340; Spade v. L. & B. R. Co. 168 Mass. 285, 47 N. E. 88. An exhaustive and learned article on the subject which reviews the authorities may be found in 41 Am. Law Reg. n. s. 141.
The principle here decided is that when physical injury flows directly from extreme fright or shock, caused by the ordinary negligence of one who owes the duty of care to the injured person, such fright or shock is a link in the chain of •proximate causation as efficient as physical impact from which like results flow.
By the Court. — Order affirmed.